t c memo united_states tax_court frank sawyer trust of may transferee carol s parks trustee petitioner v commissioner of internal revenue respondent docket no filed date david r andelman and juliette m galicia for petitioner kevin g croke and yvonne m walker for respondent supplemental memorandum findings_of_fact and opinion goeke judge this matter is before the court on petitioner’s motion under rule for reconsideration of our supplemental memorandum opinion in this opinion supplements our previously filed opinion in frank sawyer trust of date v commissioner tcmemo_2014_59 unless otherwise indicated all rule references are to the tax_court rules continued frank sawyer trust of date v commissioner tcmemo_2014_59 712_f3d_597 1st cir frank sawyer iii rev’g and remanding tcmemo_2011_298 frank sawyer ii in frank sawyer iv we held that the frank sawyer trust of date was liable under sec_6901 as a transferee of a transferee but that its liability was limited to the excess it received over the fair_market_value of the corporations it sold petitioner requests that we reconsider and modify the portion of our earlier opinion in frank sawyer iv that relates to the amount of its liability specifically petitioner raises three issues relating to its liability the start date for its interest liability whether its liability should be reduced for income_tax it overpaid and estate_tax the estate of mildred sawyer estate overpaid and whether it is liable for the accuracy-related_penalties respondent assessed against the four c corporations continued of practice and procedure and all section references are to the internal_revenue_code the four c corporations are tdgh inc cdgh inc st botolph holding co and sixty-five bedford street inc findings_of_fact we incorporate our findings in frank sawyer ii and frank sawyer iv and set forth additional facts for purposes of this opinion mildred sawyer was petitioner’s sole beneficiary until she died on date for estate_tax purposes her gross_estate included all of petitioner’s property including the stock of four c corporations--two taxi corporations and two real_estate corporations on date petitioner sold the taxi corporations’ stock in two separate sales to fortrend international llc fortrend the sale prices totaled dollar_figure although the fair market values of the shares of stock were considerably less the estate filed its estate_tax_return on date and valued the shares at their inflated sale prices consequently the estate overpaid its estate_tax petitioner received a step-up_in_basis for the stock of each of the four c corporations when pursuant to sec_2044 their stock was included in mrs sawyer’s gross_estate petitioner sold the taxi corporations’ stock before the estate filed its estate_tax_return when it filed its estate_tax_return the estate valued the taxi corporations’ shares of stock at their sale prices because the sale prices matched petitioner’s stepped-up bases petitioner did not recognize any gain on the sales petitioner sold the real_estate corporations’ shares of stock in again for prices exceeding their fair market values the sale prices also exceeded petitioner’s bases in the shares which had been stepped up to fair_market_value at mrs sawyer’s death on petitioner’ sec_2001 fiduciary income_tax return it reported gains of approximately dollar_figure million on the sales the gains resulted in part from the inflated sale prices fortrend was willing to pay because it anticipated avoiding the corporations’ income_tax liabilities respondent determined accuracy-related_penalties against the taxi corporations and the real_estate corporations stemming from their and income_tax returns respectively the corporations executed closing agreements with respondent in which they admitted their liabilities for accuracy-related_penalties totaling dollar_figure respondent has not been able to collect the penalties from the corporations we filed our opinion in frank sawyer iv on date in frank sawyer iv at we stated that a decision would be entered under rule and held the trust is liable for the unpaid tax interest and penalties of the four c corporations as a transferee of a transferee however because we find the trust was a good-faith transferee under massachusetts law respondent’s recovery apart from interest and penalties is limited to the difference between the purchase_price and the fair_market_value of each of the acquired companies petitioner timely filed its rule motion to ask us to reconsider and modify the portion of frank sawyer iv that relates to the amount of its liability opinion we first address the standard this court uses to decide whether to grant a rule motion we then address petitioner’s contentions in turn i rule motion we have discretion to grant a motion for reconsideration but we usually do not do so unless the moving party can point to unusual circumstances or substantial error 110_tc_440 see also 87_tc_164 a motion for reconsideration will be granted if the court did not give prior adequate_consideration to the possible ramifications of its opinion 81_tc_949 for the reasons stated below we will grant petitioner’s motion ii interest and income_tax overpayment petitioner does not dispute that it owes interest on its liability and the parties agree that interest began to accrue on date the date of the liability notices respondent has agreed to reduce petitioner’s liability by the amount of it sec_2001 federal_income_tax overpayment resulting from its overstatement of gains on its sales of the real_estate corporations’ stock we modify our earlier opinion to reflect the parties’ agreements on these issues iii estate_tax overpayment petitioner contends that under the equitable_recoupment doctrine we should reduce its liability by the estate’s overpayment of estate_tax that resulted from valuing the taxi corporations’ shares of stock at their sale prices the equitable_recoupment doctrine allows a litigant to avoid the bar of an expired statutory limitation period and prevents an inequitable windfall to a taxpayer or to the government that would otherwise result from the inconsistent tax treatment of a single transaction item or event affecting the same taxpayer or a sufficiently related_taxpayer 130_tc_54 see also 494_us_596 n to apply equitable_recoupment the taxpayer must prove the following elements the overpayment or deficiency for which recoupment is sought by way of offset is barred by an expired period of limitation the time-barred overpayment or deficiency arose out of the same transaction item or taxable_event as the overpayment or deficiency before the court the transaction item or taxable_event has been inconsistently subjected to two taxes and if the transaction item or taxable_event involves two or more taxpayers there is sufficient identity of interest between the taxpayers subject_to the two taxes that the taxpayers should be treated as one menard inc v commissioner t c pincite respondent acknowledges that petitioner satisfies both the first and fourth elements but disputes the second and third elements the second element requires the time-barred overpayment to have arisen out of the same transaction item or taxable_event as the deficiency before the court respondent contends that the estate’s estate_tax liability and the c corporations’ income_tax liabilities arose out of different transactions however our caselaw explains that income and estate_taxes can be imposed on the same item although it may be debated whether they are imposed on the same transaction 113_tc_6 the terms ‘single transaction’ ‘item’ or ‘event’ are not synonymous and the inclusion of ‘item’ in this phrase is specifically respondent argues that the c corporations’ deficiencies arose out of the disallowance of fortrend’s claimed losses while the alleged overpayment arose from the estate’s misvaluation of the c corporations’ stock we disagree the c corporations had income_tax liabilities before the claimed losses were disallowed liability was fixed as soon as petitioner sold the c corporations’ assets significant aff’d 264_f3d_904 9th cir 107_tc_189 aff’d 153_f3d_302 6th cir in estate of branson the gross_estate included stock in its corpus and later sold it to pay the applicable estate_tax under sec_1014 the stock acquired a step-up_in_basis when the stock was sold the estate used the stepped-up_basis in calculating the gain on the sale the gain passed through to the estate’s residuary legatee who paid the income_tax the estate and income taxes were both imposed on the same item corporate stock after finding that the taxpayer had undervalued the stock for estate_tax purposes the irs determined an estate_tax deficiency the redetermination of the stock’s basis caused the legatee’s recognized gain to be overstated and income_tax to be overpaid we concluded that the estate was entitled to a credit against the estate_tax deficiency for the overpaid income_tax this case also presents an overpayment arising from a single item the taxi corporations’ stock the estate was taxed on the value of all the property included in its gross_estate including the stock of the four c corporations petitioner sold the shares of stock and the estate valued the shares at their sale prices as the court_of_appeals determined in frank sawyer iii the sale prices exceeded the fair market values of the taxi corporations’ stock therefore the estate overvalued the corporations’ stock for estate_tax purposes and consequently overpaid its estate_tax the overvaluation resulted from the inflated prices at which fortrend purchased the stock fortrend’s overpayment was directly tied to the income_tax liabilities petitioner contends should be offset therefore we are convinced the second element is satisfied we now turn to the third element the third element requires petitioner to show that the transaction item or taxable_event has been inconsistently subjected to two taxes the two taxes involved here are the estate’s estate_tax and petitioner’s as transferee income_tax the estate valued the taxi corporations’ shares of stock at their sale prices and paid estate_tax on the basis of those amounts the sale prices would have reflected fair_market_value only if the corporations could have avoided paying the full amounts of their tax_liabilities respondent assessed the full amounts of the liabilities against the corporations and is now attempting to assess them against petitioner he has not offset the liabilities by the estate’s overpayment of estate_tax attributable to its overvaluation of the corporations’ stock in other words respondent assessed the estate’s estate_tax as if the corporations would not have to pay their full income_tax liabilities but he is now attempting to collect the full income_tax liabilities on these facts we believe the third element of the equitable_recoupment test is satisfied the equitable_recoupment doctrine seeks to prevent an inequitable windfall to the taxpayer or the government for inconsistent tax treatment the estate valued the corporations’ shares of stock at their sale prices and it calculated its estate_tax using those values for purposes of demonstrating petitioner’s transferee_liability respondent has proved that the sale prices exceeded the fair market values of the corporations’ shares of stock however respondent seeks to retain the estate_tax petitioner paid even though it was calculated on the basis of the sale prices denying petitioner a credit for the estate’s overpayment of estate_tax would give respondent an inequitable windfall to prevent this result we will modify our opinion in frank sawyer iv to further reduce petitioner’s liability by the amount of the estate’s estate_tax overpayment resulting from its misvaluation of the taxi corporations’ stock iv penalties petitioner contends that respondent’s recovery should not include the accuracy-related_penalties assessed against the four c corporations totaling dollar_figure in frank sawyer iv we did not address petitioner’s liability as a transferee for these penalties we address it now in 209_f3d_1082 8th cir rev’g tcmemo_1996_530 the court_of_appeals for the eighth circuit addressed transferee_liability for penalties in general a transferee is liable under sec_6901 for the transferor’s unpaid taxes and additions to tax in the year of the transfer see mizrahi v commissioner t c memo but we are not aware of any case applying this principle to a fraudulent conveyance transferee because income taxes are paid annually some months after the end of the tax_year it is logical to consider unpaid taxes in the year of the transfer part of the transferor’s existing tax debt but penalties for negligent or intentional misconduct by the transferor that occurred many months after the transfer such as penalties for substantial_underpayment of the year-end tax_liability are not by any stretch of the imagination existing at the time of the transfer to recover these penalties from a fraudulent conveyance transferee the commissioner must prove that the transfer was made with intent to defraud future creditors emphasis added petitioner sold the four c corporations’ stock in and the conduct that gave rise to the accuracy-related_penalties substantially understating income_tax occurred many months after the transfers respondent has not proved that the transfer was made with the intent to defraud future creditors and we accordingly decline to hold petitioner liable as a transferee for the accuracy-related_penalties v conclusion petitioner’s rule motion will be granted we modify our earlier opinion in frank sawyer iv in accordance with our holdings stated above in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
